Citation Nr: 0840557	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1958 to 
January 1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for bilateral 
hearing loss with a 0 percent rating and tinnitus with a 10 
percent rating.  Both disabilities were given effective dates 
of November 8, 2003.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for tinnitus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA audiometric testing reveals no worse than Level I hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.85, DC 
6100 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The evaluations to be assigned the now-service connected 
hearing loss and tinnitus are "downstream" issues.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a December 2003 letter.  Additional notice, 
including that concerning the issues of establishing higher 
evaluations and effective dates, was provided by a June 2007 
letter.  The claim was subsequently re-adjudicated in an 
August 2007 supplemental statement of the case (SSOC).  The 
veteran had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the existence and 
severity of his disabilities.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for a bilateral 
hearing loss disability in March 2004, assigning a 0 percent 
rating with an effective date of November 28, 2003.  The 
veteran contends he is entitled to a compensable rating for 
his hearing loss, and that the VA examiner who tested his 
hearing made errors during the examination. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2008); 38 C.F.R. § 4.1 (2008).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.97 (2008).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2008).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

The veteran's bilateral hearing loss is presently evaluated 
as 0 percent disabling.  To receive a compensable evaluation 
for bilateral hearing loss the evidence must show that the 
hearing loss rises to the level of severity proscribed in 38 
C.F.R. § 4.85, DC 6100, Table VII. 

A VA hearing screen dated in October 2003 contains an 
uninterpreted audiological chart.  Diagnoses and puretone 
thresholds are not noted.

A January 2004 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
15
20
45
55
Left Ear:
20
60
65
60

The veteran's average puretone decibel loss average was 
reported as 34 decibels in the right ear and 51 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 96 percent in 
the left ear.  The veteran was given a diagnosis of a sharply 
dropping to moderately severe high frequency sensorineural 
hearing loss bilaterally, with left ear significantly worse 
than the right.  

A July 2007 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
15
35
70
75
Left Ear:
40
75
80
85

The veteran's average puretone decibel loss average was 
reported as 49 decibels in the right ear and 70 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 94 percent in 
the left ear.  The pertinent diagnosis was bilateral mild to 
severe sloping sensorineural hearing loss, worse in the left 
ear.

When the hearing examination findings are applied to 38 
C.F.R., §§ 4.85, 4.86 Tables VI and VIa, they show hearing no 
worse than Level I in the right ear and Level II in the left 
ear.  When these findings are applied to the criteria set out 
in 38 C.F.R., § 4.85, Table VII, they yield a disability 
rating of 0 percent. 

In light of the evidence of record, the veteran's bilateral 
sensorineural hearing loss is currently rated in accordance 
with his present level of ratable disability, as set forth in 
applicable hearing schedule criteria.  38 C.F.R., § 4.85, DC 
6100, Table VII.

In numerous documents of record the veteran states the 
severity of his hearing loss merits a higher rating and that 
his VA examination was inadequate.  However, the veteran has 
not pointed to any specific perceived errors or inadequacies 
in his examinations.  Although the veteran is competent to 
report the symptoms that he has experienced, he is not 
competent to offer an opinion as to matters requiring medical 
expertise, such as the severity of his disability or what 
constituents a proper audiological examination.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the 
veteran's lay assertions have been considered they do not 
outweigh the medical evidence of record, which shows that the 
criteria for a compensable rating have not been met.  Gilbert 
v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.85, DC 6100.

As the criteria for assignment of the next higher 10 percent 
rating are not met, the criteria for an even higher rating 
are likewise not met. 

At no time since the effective date of service connection, 
November 28, 2003, for bilateral hearing loss, has the 
veteran's disability met or nearly approximated the criteria 
for a higher rating, and staged ratings are not for 
application.  See Fenderson v. West, 12 Vet. App. 119 (1999)

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the veteran has presented no evidence that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected bilateral hearing loss 
disability.  Likewise, no evidence of record indicates that 
the veteran has an exceptional pattern of hearing impairment 
as defined by 38 C.F.R. § 4.86 (2008).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for his service-connected tinnitus disability.  In his 
October 2004 notice of disagreement the veteran noted that 
the ringing in his ears prevent him from sleeping through the 
night because the ringing seems to magnify at different 
intervals throughout the night.  In a document received by 
the Board in November 2007, the veteran noted that his doctor 
prescribes him a sleeping medication to assist with his 
sleeping, but that the sleeping problems have continued.  A 
second document received by the Board in November 2007 notes 
the name and telephone number of the physician that 
prescribes the veteran medication for his sleeping problems.  
The veteran's representative contends that the veteran's 
sleeping problems cause a marked interference with his 
employment.

There is no evidence to suggest that VA requested these 
private records from the veteran's physician.  To ensure that 
VA has met its duty to assist the appellant in developing the 
evidence in support of his claim pursuant to 38 U.S.C.A. § 
5103A, and to ensure full compliance with due process 
requirements, this case must be remanded so that the RO can 
obtain these records.

Additionally, the Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); see also VAOPGCPREC 6-96 (providing that remand 
rather than referral is the proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the private treatment records 
from the physician specified by the 
veteran in his November 2007 communication 
to the Board.  Note any negative responses 
received following the making of this 
request.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated, including the issue 
of whether the case should be forwarded to 
VA's Director of the Compensation and 
Pension Service for consideration of the 
assignment of an extraschedular rating for 
the veteran's tinnitus, pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


